 Case 1:20-cr-00143-TSE Document 307 Filed 04/30/21 Page 1 of 1 PageID# 5422




                IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

 UNITED STATES OF AMERICA                          )
                                                   )
                                                   )        Criminal Action No.20-cr-143

ZACKARY ELLIS SANDERS                              )
                                            ORDER

       This matter is cunrently scheduled to come before the Court on May 7,2021 at 10:00 a.m.
for a Final Pcetrial Conference and Motion Hearing. Because the Court's docket is full ai that
time, llie Final Pretrial Conference and Motion Hearing must be rescheduled to May 7, 2021 at
2:00 p.m.

       Accordingly,

       It is hereby ORDERED that the Final Pretrial Conference and Motion Hearing is
RESCHEDULED to May 7.2021 at2;Q0p,m.

       The Clerk is directed to send a copy ofthis Order to alt counsel ofrecord.

Alexandria, Virginia
April 30,2021



                                                                  T.S.Ellis,111
                                                                  United States District Judge
